Defendant applied for a rehearing herein solely upon the ground that the court erred in holding, in its original opinion:
  "That a bill of indictment is legal which does not contain the indorsement `a true bill,' or words to that effect, followed by the signature of the foreman of the grand jury; and in further holding that the defendant and appellant waived the lack of such an indorsement by pleading to the so-called indictment, by being tried thereunder and by being convicted."
His application was granted in order that the court might hear further argument on the point. Pending the rehearing, under a writ of certiorari issued to the clerk of the district court, the transcript of appeal was amended and corrected so as to set forth "the full and complete text of said bill of indictment, with all indorsements appearing thereon." An examination of the transcript as thus amended and corrected shows that the original indictment was indorsed "a true bill," and that it also contained the signature of the foreman of the grand jury. This answers the only complaint of defendant in his application for a rehearing. All the other issues of the case were disposed of on the original hearing. *Page 59 
For the reasons assigned, our former decree is reinstated and made the final judgment of the court.